DETAILED ACTION
Allowable Subject Matter
Claims 1, 2-11 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, in page 3 of the last Office action of 24 December 2021 was indicated that claim 1 included allowable subject matter. The claim needed some changes to fix a 112(b) rejection. In the latest amended claims, Applicant has fixed the issues indicated in the 112(b) rejection. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a dental implant including an implant surface configured to form an interface between an implant material and the oral environment, where the surface layer formed on at least part of the implant surface includes a surface area roughness Sa and a pore size, where the surface layer on the implant surface does not change the surface area roughness Sa of the implant surface at the coronal region even with the surface layer formed on the implant surface in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772